As filed with the Securities and Exchange Commission on December11, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Republic First Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2486815 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 50 South 16th Street, Suite 2400 Philadelphia, Pennsylvania 19102 (Address and zip code of Principal Executive Offices) Republic First Bancorp, Inc. 2014 Equity Incentive Plan (Full title of the plan) Harry D. Madonna Chairman and Chief Executive Officer Republic First Bancorp, Inc. 50 South 16th Street, Suite 2400 Philadelphia, Pennsylvania 19102 (Name and Address of agent for service) (215) 735-4422 (Telephone number, including area code, of agent for service) Copies to: DavidW. Swartz, Esquire SunjeetS. Gill, Esquire Stevens & Lee, P.C. 1818Market Street, 29th Floor Philadelphia, Pennsylvania19103 (215) 575-0100 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting company R CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common stock, par value $0.01 per share 2,600,000 (2) $3.84 (3) Pursuant to Rule 416, this Registration Statement covers, in addition to the number of shares stated herein, an indeterminate number of shares which may be subject to grant or otherwise issuable by reason of stock splits, stock dividends, or similar transactions. Based on the maximum number of shares of the registrant’s common stock, par value $0.01 per share, authorized for issuance under the Plan set forth above. Estimated pursuant to Rule457(c) and (h)(1) solely for the purpose of calculating the amount of the registration fee based upon the average of the high and low prices for a share of the registrant’s common stock on December9, 2014. 2 PART I INFORMATION REQUIRED IN THE SECTION10(A) PROSPECTUS Item 1.Plan Information. Information required by Item1 to be contained in the Section10(a) prospectus is omitted from this Registration Statement in accordance with Rule428 adopted under the Securities Act of 1933, as amended (the “Securities Act”), and the Note to PartI of FormS-8. Item 2.Registrant Information and Employee Plan Annual Information. Information required by Item2 to be contained in the Section10(a) prospectus is omitted from this Registration Statement in accordance with Rule428 adopted under the Securities Act and Note to PartI of FormS-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. In this Registration Statement, “we,” “us,” and “our” refer to Republic First Bancorp, Inc. The following documents filed with the Securities and Exchange Commission are incorporated by reference in this Registration Statement and made a part hereof: (a) our Annual Report on Form10-K for the fiscal year ended December31, 2013; (b) our Quarterly Reports on Form10-Q for the fiscal quarters ended March31, 2014, June 30, 2014 and September30, 2014; (c) our Current Reports on Form8-K filed with the SEC on March24, 2014, April22, 2014, April23, 2014, and April30, 2014; (d) the description of our common stock set forth in our Registration Statement on FormS-1 as initially filed with the Commission pursuant to the Securities Act on April 23, 2010; and (e) all other documents filed by us after the date of this Registration Statement under Sections13(a), 13(c), 14, and 15(d) of the Securities Exchange Act of 1934, prior to the filing of a post-effective amendment to the Registration Statement that indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and part of this Registration Statement from the date of filing of such documents.Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document that also is or is deemed to be incorporated by reference herein modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. 3 Item 4.Description of Securities. Not applicable. Item 5.Interest of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. The Pennsylvania Business Corporation Law of 1988, as amended (the “PBCL”), contains provisions for mandatory and discretionary indemnification of a corporation’s directors, officers and other personnel and related matters. Section 1741 of the PBCL authorizes a Pennsylvania corporation to indemnify any person who was or is a party, or is threatened to be made a party, to any threatened, pending or completed action or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation), by reason of the fact that the person is or was a representative of the corporation, or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with the action or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had no reasonable cause to believe the person’s conduct was unlawful.The termination of any action or proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent shall not of itself create a presumption that the person did not act in good faith and in a manner that he reasonably believed to be in, or not opposed to, the best interests of the corporation and, with respect to any criminal proceeding, had reasonable cause to believe that his conduct was unlawful. Section 1742 of the PBCL further authorizes a Pennsylvania corporation to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise, against expenses (including attorneys’ fees) actually and reasonably incurred in connection with the defense or settlement of the action if the person acted in good faith and in a manner the person reasonably believed to be in, or not opposed to, the best interests of the corporation, except that no indemnification shall be made in respect of any claim, issue or matter as to which the person has been adjudged to be liable to the corporation unless and only to the extent that the proper court determines upon application that, despite the adjudication of liability but in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for the expenses that the court deems proper. 4 Under Section 1743 of the PBCL, to the extent that a representative of a business corporation has been successful on the merits or otherwise in defense of any action or proceeding referred to in Section 1741 of the PBCL or Section 1742 of the PBCL, or in defense of any claim, issue or matter therein, a Pennsylvania corporation must indemnify such person against expenses (including attorneys’ fees) actually and reasonably incurred by such person in connection therewith. Section 1744 of the PBCL provides that, unless ordered by a court, any indemnification under Section 1741 of the PBCL or 1742 of the PBCL shall be made by the corporation only as authorized in the specific case upon a determination that the representative met the applicable standard of conduct, and such determination will be made by the board of directors (i) by a majority vote of a quorum of directors not parties to the action or proceeding; (ii) if such a quorum is not obtainable, or if obtainable and a majority of a quorum of disinterested directors so directs, by independent legal counsel in a written opinion; or (iii) by the shareholders. Section 1745 of the PBCL provides that expenses (including attorneys’ fees) incurred in defending any action or proceeding may be paid by the corporation in advance of the final disposition of such action or proceeding referred to in Subchapter E of the PBCL upon receipt of an undertaking by or on behalf of such person to repay such amount if it shall ultimately be determined that such person is not entitled to be indemnified by the corporation. Section 1746 of the PBCL provides generally that, except in any case where the act or failure to act giving rise to the claim for indemnification is determined by a court to have constituted willful misconduct or recklessness, the indemnification and advancement of expenses provided by Subchapter E of the PBCL shall not be deemed exclusive of any other rights to which a person seeking indemnification or advancement action in such person’s official capacity and as to action in another capacity while holding that office. Section 1747 of the PBCL grants to a corporation the power to purchase and maintain insurance on behalf of any person who is or was a representative of the corporation or is or was serving at the request of the corporation as a representative of another domestic or foreign corporation for profit or not-for-profit, partnership, joint venture, trust or other enterprise against any liability asserted against and incurred by such person in such capacity as a representative of the corporation or arising out of his or her status as such, whether or not the corporation would have the power to indemnify such person under Subchapter E of the PBCL. Sections 1748 and 1749 extend the indemnification and advancement of expenses provisions contained in Subchapter E of the PBCL to successor corporations in consolidations, mergers or divisions and to representatives serving as fiduciaries of employee benefit plans. Section 1750 of the PBCL provides that the indemnification and advancement of expenses provided by, or granted pursuant to, Subchapter E of the PBCL, shall, unless otherwise provided when authorized or ratified, continue as to a person who has ceased to be a representative of the corporation and shall inure to the benefit of the heirs and personal representative of such person. 5 Our articles of incorporation provide that we will indemnify any and all directors and officers of the Company and other persons designated by the board of directors (which may include any person serving at the request of the Company as a director, officer, employee, agent, fiduciary or trustee of another corporation, partnership, joint venture, trust, employee benefit plan or other entity or enterprise) against liabilities incurred in connection with any proceeding in which the indemnified pay may be involved as a party or otherwise by reason of the fact that such person is or was serving in such capacity.We are not obligated to indemnify such persons under our articles of incorporation under certain specified circumstances, including when indemnification would be expressly prohibited by applicable law, when the conduct of the indemnified person has been determined to constitute willful misconduct or recklessness in accordance with the dispute resolution provision of our articles of incorporation, or in connection with the receipt by the indemnified person from the Company of a personal benefit to which the indemnified person is not legally entitled.Our bylaws include similar indemnification provisions. We maintain insurance to cover our directors and officers for liabilities which may be incurred by our directors and officers in the performance of their duties. We have also entered into an employment agreement with our chief executive officer which also provides for indemnification. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits Exhibits: Number Description Articles of Incorporation of the Registrant (incorporated by reference to Exhibit3.1 of the Registrant’s Current Report on Form8-K filed on May13, 2010). Bylaws of the Registrant (incorporated by reference to Exhibit3.2 of the Registrant’s Registration Statement on FormS-1 filed on April23, 2010). Opinion and consent of Stevens & Lee, P.C. Republic First Bancorp, Inc. 2014 Equity Incentive Plan (incorporated by reference to the Registrant’s definitive proxy statement dated March26, 2014). Consent of Baker Tilly Virchow Krause, LLP. Consent of BDO USA, LLP. Consent of Stevens& Lee, P.C. (included in Exhibit5.1) Powers of Attorney of Directors and Officers (included on signature page). 6 Item 9.Undertakings (a)The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by section10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement. (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement. Provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the information required to be included in a post-effective amendment by these paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in the registration statement. (2)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b)The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to section13(a) or section15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. 7 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in City of Philadelphia, Commonwealth of Pennsylvania on December11, 2014. REPUBLIC FIRST BANCORP, INC. By: /s/HarryD. Madonna Harry D. Madonna Chairman and Chief Executive Officer KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints HarryD. Madonna, FrankA. Cavallaro, or DavidW. Swartz, Esquire, and each of them, his or her true and lawful attorney-in-fact, as agent with full power of substitution and resubstitution of him or her and in his or her name, place and stead, in any and all capacity, to sign any or all amendments to this Registration Statement and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as they might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Harry D. Madonna Harry D. Madonna Chairman and Chief Executive Officer and Director (Principal Executive Officer) December 11, 2014 /s/FrankA. Cavallaro Frank A. Cavallaro Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) December11, 2014 /s/Robert Coleman Robert Coleman Director December11, 2014 /s/TheodoreJ. Flocco,Jr. Theodore J. Flocco, Jr. Director December11, 2014 /s/BarryL. Spevak Barry L. Spevak Director December11, 2014 /s/BrianP. Tierney Brian P. Tierney Director December11, 2014 /s/Harris Wildstein Harris Wildstein, Esq. Director December11, 2014 8 EXHIBIT INDEX Number Description Articles of Incorporation of the Registrant (incorporated by reference to Exhibit3.1 of the Registrant’s Current Report on Form8-K filed on May13, 2010). Bylaws of the Registrant (incorporated by reference to Exhibit3.2 of the Registrant’s Registration Statement on FormS-1 filed on April23, 2010). Opinion and consent of Stevens & Lee, P.C. Republic First Bancorp, Inc. 2014 Equity Incentive Plan (incorporated by reference to the Registrant’s definitive proxy statement dated March26, 2014). Consent of Baker Tilly Virchow Krause, LLP. Consent of BDO USA, LLP. Consent of Stevens& Lee, P.C. (Included in Exhibit5.1). Powers of Attorney of Directors and Officers (included on signature page). 9
